UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-143672 SPEEDSPORT BRANDING, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-4168979 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Roy C. Montgomery, Chief Executive Officer 6141 Quail Valley Ct. Riverside, Ca. 92507 (Address of principal executive offices) (951) 656.1160 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issues (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No_X APPLICABLE ONLY TO CORPORATE ISSUES Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of September 30, 2010 the Company had 15,650,873 shares of $0.001 par value common stock issued and outstanding. Indicate by check mark whether the Registrant is a large accelerated filer, an accredited filer, a non-accredited filer,(or asmaller reporting company in Rule 12b-2 of the Exchange Act.(check one) Large Accredited filer £ Accelerated filer £ Non-accredited filer£ Smaller reporting company S Speedsport Branding, Inc TABLE OF CONTENTS Page Part IFINANCIAL INFORMATION Item 1. Condensed Financial Statements: Condensed Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 (audited) Condensed Statements of Operations for the three and nine months ended September 30, 2010 and 2009 and the period from January 10, 2006 (inception) to September 30,, 2010 (unaudited) Condensed Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 and the period from January 10, 2006 (inception) to September 30, 2010 (unaudited) Notes to Condensed Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part IIOTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signatures Speedsport Branding, Inc. (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2009, & September 30, 2010 (Unaudited), For The Three and Nine Months Ended September 30,2009 and 2010 (unaudited), And For The Period From January 10, 2006 (Inception) Through September 30, 2010 (Unaudited) Speedsport Branding, Inc. (A Development Stage Company) Financial Statements TABLE OF CONTENTS Page FINANCIAL STATEMENTS Balance sheets 1 Statements of operations 2 Statements of cash flows 3 Notes to financial statements
